CLAIM FORM

 

Note: There is no legal form or format required for filing a claim; this document is provided for your convenience.
Piease visit httos:/Avww.forfeiture.gow/FilingClaim.him for more specific guidance on filing your claim with the
appropriate seizing agency.

Frivolous Claim Statement: If a court finds that a claimant's assertion of an interest in property was frivolous, the
court may impose a civil fine. Title 18 United States Code, Subsection 983(h). A false statement or claim may subject
@ person to criminal prosecution under Title 18 United States Code, Sections 1001 and 1621.

Privacy Act Notice: The Department of Justice is collecting this information for the purpose of processing your claim.
Providing this information is voluntary; however, the information is necessary to process your application. Information
collected is covered by Privacy Act System of Records Notice Department of Justice (DOJ), DOJ-002-DOJ Computer
Systems Activity & Access Records, Federal Register (71 FR 29170). This information may be disclosed to contractors
when necessary to accomplish an agency function, to law enforcement when there is a violation or potential violation
of law, or in accordance with other published routine uses. For a complete list of routine uses, see the system of
records notice listed above.

Standard Claim Form June 21, 2018 Page 1
SECTION I - CONTACT INFORMATION

 

 

wie SE ee ee “= CLAIMANT.INFORMATION |
Claimant/Contact Name: (Last, First) Bacon, Robert

 

 

 

Business/Institution Name: (if applicable) Prisoner ID: (if applicable)

 

 

Address: (Include Street, City, State, and Zip Code}
405 South Missouri Street
Green Ridge, MO 65332

 

Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)
XXX-XX-XXXX

Phone: (optional) Email: (optional)

 

 

 

 

 
 

=) “ATTORNEY. INFORMATION (if applicable
irst) Hamblin, Scott

 

 

Attorney ame: ( ast,

 

Attorney Title: Attorney

 

Firm Name: (if applicable) Brydon Swearengen & England P.C.

 

Attorney Address: (Include Street, City, State, and Zip Code)
312 E. Capitol Avenue
Jefferson City, MO 65102

 

Are you an attorney filing this claim on behalf of your client? X YES ONO

Attorney Phone: (optional) Attorney Email: (optional)

(573) 635-7166 scotthamblin@brydoniaw.com

if any of this information changes, you are responsibie for notifying the agency of the new information.

 

 

 

 

 

Standard Claim Form June 21, 2018 Page 2
SECTION II - ASSET LIST

 

List each asset iD and asset description that you are claiming.

 

Standard Claim Form June 21, 20418 Page 3
SECTION Ill — INTEREST IN PROPERTY

Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses
are not the same for each asset, please print out multiple copies of this page fo submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts, tifles or mortgages), please include copies of the documents with the submission of the claim.

 

 

 

 

 

 

 

  

   

  

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sset | Asset Description Z : whe Her.

1 18-ATF-019329 HIPOINT 4595 Rifie CAL:45 SN: R49032 x

2 18-ATF-019330 Savage Stevens 94R Shotgun CAL: 12 SN: xX
None

3 18-ATF-019331 Harrington and Richardson Topper 88 Shotgun x
CAL: 12 SN: AX632602

4 18-ATF-019331 Remington Arms Company, Inc. 700 AAC-SD Xx
Rifle Cal: 308 SN RR30816A

5 18-ATF-019333 Rock River Arms Inc LAR 15 Rifle CAL: 556 SN: x
CM03763

6 18-ATF-019335 Mossberg 500A Shotgun CAL: 12 SN TO99763 x

7 18-ATF-019337 Taurus International 608 Revolver Cal: 357 x
5N:51761960

8 18-ATF-019338 Ruger Single Six Revolver Cal: 22 SN: 153116 X

9 18-ATF-019339 SKB Arms XL800 Shotgun CAL: 12 SN: x
51997151

10 18-ATF-019341 Mossberg 500A Shotgun CAL: 12 SN: R538619 x

11 18-ATF-019342 High Standard C1200 Shotgun Cal: 12 SN: x
3135701

12 18-ATF-119343 HS Products (IM Metal} XD45 Pistol CAL: 45 x
SN: XD726998

13 18-ATF-119344 HS Products (IM Metal) XD9 Pistol Cal: 9 SN: x
MG777430

14 18-ATF-019345 Remington Arms Company Inc 522 Viper Rifle x
CAL: 22 SN: 3090925

15 18-ATF-019404 21267 Rounds Assorted Ammunition CAL: Multi Xx
— see attached

16 18-ATF-019423 50 Component Unknown Ammunition CAL: 45 x

17 18-ATF-019425 54 Component Assorted Ammunition Cal: 357 x

Oo

 

 

 

 

 

 

In the space below, please explain why you have a valid, good faith, and Jegally recognizable interest in this

asset:

Robert Bacon is the owner of the firearms. He either purchased the ammunition and firearms or they were a gift to

him.

Standard Claim Form

June 21, 2018

 
In the space below, please list any documents you are including in support of your interest in the asset(s). If
none are included, please explain why.

SECTION IV— RECOVERY OF LOSS

Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. If you have more recovery of loss information than may fit an this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. if you have not
received any recovery of your losses, then leave this section blank.

Asset ID Asset Descri

 

 

Name of Insured: (Last, First)

 

Policy Number: Claim Number:

 

Name of Insurance Company: Name of Insurance Agent: (Last, First}

 

 

Insurance Company Address: (Include Street, City, State, and Zip Code)

 

Phone: (optional) Email: (optional)

 

Have you received compensation from the insurance | Amount of Compensation:
company? 0 YES ONO

 

 

 

 

Standard Claim Form June 21, 2018 Page 5
If other sources of recovery exist {e.g., restitution, returns on investment or other settlements), please list and
describe the details below.

 

 

 

 

 

Se oo OTHER SOURCE(S) OF RECOVERY (if applicable) ss

Source of Recovery 1: Amount of Recovery:
$

Source of Recovery 2: Amount of Recovery:
$

 

 

 

In the space below, please list any documents you are including in support of your claim of recovery of loss. If
none are included, please explain why.

Standard Claim Form June 21, 2028 Page 6
SECTION V —- DECLARATION AND REPRESENTATION

The following declaration should be completed by the claimant. If the claimant is represented by an attorney, the attorney
may complete the declaration as long as the claimant completes the sworn notice of representation.

| attest and declare under penalty of perjury that my claim is not frivolous and the information provided in support

of my claim is true and correct to the best of my knowledge and belief.
Ld
C \ ( <——, b rbeatrE ° AXLE

 

 

 

 

\ In Signature
tc
S volt “ Ke gh egy” EE a f.ca Al
Ae Ol rman fur Clete Printed Name
(p-2u- 1¥ ~2/> 2618
Date

Sworn Notice of Representation

This section must be completed only by claimants who are represented by an attorney and whose attorney has executed
fhe declaration provided above.

| have retained the above-named attorney to represent me in this matter. | have reviewed the foregoing claim and
found that Its contents are accurate to the best of my Information and belief. | declare under penalty of perjury that the

foregoing Information is true and correct.
OD
Mibouter fi fa

Keone en fy fu gop
Printed Name

Signature

 

Date

If a court finds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil fine,
Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal
prosecution under Title 18 United States Code, Sections 1001 and 1621.

Standard Clalm Form June 21, 2018 Page 7

 
